Citation Nr: 0100848	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease as 
secondary to hospital treatment for a service-connected low 
back disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971 and from December 1974 to September 1982.  His service 
connection claims come before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  His increased evaluation claim comes before 
the Board from a May 1997 rating decision of the RO in 
Cleveland.

The veteran requested a hearing before a member of the Board 
sitting in Cleveland.  He was scheduled for a hearing to take 
place in April 2000, but he did not appear at the hearing.  
Given that no request for a postponement, showing of good 
cause for failure to appear, or proper request for a new 
hearing is of record, appellate review of the case can now 
proceed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The record does not reflect that the veteran engaged in 
combat during active duty.

3.  The RO adequately attempted to verify the veteran's 
stressors, but the record does not contain verified evidence 
that the veteran was assigned to a Sea Air Land (SEAL) diver 
unit in Vietnam, that he was a part of a alleged covert 
assassination team, that he was shot in the left shoulder by 
a sniper, or that he collected bodies off of the USS Belknap 
in November 1975.

4.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service.

5.  There is no competent medical evidence that heart disease 
is proximately due to or was aggravated by medical treatment 
for the service service-connected low back disorder.

6.  The veteran lumbar spine has forward flexion to 40 
degrees, extension to 10 degrees, lateral flexion to 10 
degrees bilaterally, and there is mild degenerative disc 
disease.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (2000).

2.  The veteran does not have heart disease caused or 
aggravated by a service-connected low back disorder.   
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 (2000).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A:  Service connection:  PTSD

The veteran has alleged that he incurred PTSD during active 
duty.  The Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2000).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (2000)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, the VA determines that the veteran 
did not engage in combat with the enemy, and was not a 
prisoner of war (POW), or the claimed stressor is not related 
to combat or POW experiences, the veteran's lay statements, 
by themselves, will not be enough to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d), 
(f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran has indicated that some of his stressors, some of 
which he reports were the result of combat activity.  The 
veteran stated that during his tour in the Republic of 
Vietnam, he was a Navy Sea Air Land (SEAL) diver aboard the 
USS Conserver, attached to Harbor Clearance Unit One in Da 
Nang.  He indicated during testimony at an RO hearing in 
August 1996 that at one point he had to dive to a helicopter 
sunken in the water for at least a month.  He said that the 
helicopter still contained the dead bodies of the flight 
crew.  Second, the veteran claimed that he was a part of a 
covert assassination team operating off of riverboats.  On 
one mission, he said that two men in another boat were blown 
to bits and their body parts showered the veteran, along with 
body parts from women and children in a separate mine 
explosion.  He stated that a 20 minute firefight ensued and 
his unit was saved only by an airstrike.  Third, he reported 
that he had been sent on a mission 16 miles into North 
Vietnam when he was shot in the left shoulder by a sniper.  
He said that he was able to kill the sniper, but two 
servicemen left him, alone and wounded.  He indicated that he 
managed to kill two North Vietcong, and he was eventually 
rescued by a helicopter.  He further reported that he hunted 
down the two servicemen and killed them.  The veteran has two 
periods of active duty, and the final stressor occurred in 
the second tour of duty.  The veteran said that he was 
stationed on the USS Mount Baker during the collision of the 
USS Belknap and the USS Kennedy on November 23, 1975.  The 
veteran has indicated that he climbed aboard the Belknap and 
carried corpses back onto the USS Mount Baker, which served 
as a morgue for the operation.

The record is quite equivocal concerning whether the veteran 
served in combat during his tour in the Republic of Vietnam.  
His Defense Department (DD) Form 214 reflects that although 
he served in Vietnam, he did not receive any citations or 
awards that would indicate that he participated in combat 
duties.  Rather, the DD 214 reflects that he completed Basic 
Signalman School and Quartermaster "A" School, and his 
specialty number and title reflect that he served as a 
signalman during active duty.  The Board does not consider 
the military occupation specialty of a veteran dispositive on 
whether there was combat duty.  All members of the armed 
forces may be subject at various times to combat; 
nevertheless, the Board weighs all the applicable evidence, 
including the nature of the typical duties of a serviceman 
performing military occupational specialty.  Available 
evidence shows that the duties of a signalman include serving 
as a lookout and using visual signals and voice radios to 
alert ship of possible dangers.  Typically, signalmen also 
send and receive messages by flag signals or flashing lights, 
stand watch on the signal bridge, encode and decode messages, 
honor passing vessels, and maintain signaling equipment.

This military occupational specialty, in connection with the 
absence of awards showing combat action, do not support a 
conclusion that the veteran served on a SEAL team, or a 
finding that he engaged in combat with the enemy.  The DD 214 
does not show that the veteran completed any training that 
would indicate that he was a participant in a SEAL team or as 
part of an alleged assassination unit.  Although the veteran 
has stated that he was shot in the left shoulder by a sniper, 
he was not awarded a Purple Heart medal or any combat ribbon, 
and there are no service medical records that show he was 
injured in combat.  Moreover, the available service personnel 
records do not reflect that the veteran engaged in combat 
with the enemy, or that he hunted down and killed two fellow 
servicemen.  After weighing all of the preceding evidence, 
the Board finds that the veteran did not participate in 
combat during active duty.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The U.S. Court of Appeals for Veterans 
Claims (Court) in Doran v. Brown, 6 Vet. App. 283, 290- 91 
(1994), stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the [Board] of its obligations to assess the 
credibility and probative value of the other evidence."  In 
West, Zarycki, and Doran, the Court cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), which 
has now been revised as to "Evidence of Stressors in 
Service" to read, in part, "[C]orroborating evidence of a 
stressor is not restricted to service records, but may be 
obtained from other sources."  Since the MANUAL 21-1 
revision in October 1995, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" means that the "appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The veteran by his August 1996 testimony indicated that he 
knew three persons in the SEAL team that could corroborate 
his contentions.  He did not specifically identify those 
servicemen at the hearing, and he stated that he did not 
"off hand" have any other corroborative evidence at that 
time.  The veteran has not since submitted additional 
evidence of such specificity to allow for further 
verification subsequent to the hearing.  

Nevertheless, the RO has attempted to verify the veteran's 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The RO sent a letter in March 1996 
to USASCRUR that detailed the claimed events.  The RO 
specifically attempted to verify whether the veteran had 
served as a Navy SEAL diver, and if there was any indication 
of record that the USS Conserver (ARS 39) participated in the 
recovery of bodies between February 1968 and April 1971, 
except for the period from November 28, 1968 to January 9, 
1969, when the veteran was stationed elsewhere.  The RO asked 
whether there was any information in the veteran's records 
supporting the veteran's claim of being assigned to an 
assassination team, or if there was any documentation that 
the USS Conserver was the operation point for any river boat 
mission.  The RO further requested information corroborating 
whether the veteran was shot by a sniper, whether the 
Conserver was in Vietnamese waters in 1968 or 1969, and 
whether there was a rescue by helicopter of a Navy serviceman 
just inside of North Vietnam.  The RO requested any 
information regarding a collision between the USS Belknap and 
the USS Kennedy on November 23, 1975, and information on 
whether the Mount Baker served as a temporary morgue.

In October 1998, USASCRUR sent a letter to the RO outlining 
the research it had performed in connection with the 
veteran's claim, but efforts to verify his stressors was 
unsuccessful.  The letter reflected that between November 22, 
1975 and November 26, 1975, the USS Mount Baker was enroute 
to rendezvous with the USS Belknap and the USS Bordelion to 
render assistance, and the Mount Baker kept 1000 yards off of 
the starboard beam of the Belknap.  The available records did 
not contain any mention of a "body recovery" during the 
incident.  USASCRUR sent the USS Conserver deck logs from 
March 29, 1968 to April 13, 1968, from May 16, 1968 to June 
7, 1968, and from June 7, 1969 to July 7, 1969.  The 
Conserver did conduct diving and salvage operations of a CH-
53 helicopter in the vicinity of Cua Viet, but there was no 
indication that the veteran, or any other Conserver crew 
members were involved in a foray mission into North Vietnam.  
The records did not contain any indication that the veteran 
was shot during 1968 or 1969 in any period that the Conserver 
was in the vicinity of Vietnam.  No documents reflect that 
the veteran received any SEAL training or that he was 
assigned to Harbor Clearance Unit One.  Although the veteran 
stated that he hunted down and killed two servicemen, Navy 
casualty files did not list any personnel being killing in 
that manner.  The files did not list the veteran as being 
wounded in action.  USASCRUR requested that the veteran 
provide dates, full names, and complete unit designations, 
and it noted that the information provided by the veteran did 
not allow for further research.  In summary, USASCRUR could 
not verify that the veteran's stressors had occurred or 
corroborate his account of various training and actions 
undertaken during his active duty.  The RO again informed the 
veteran in May 1998 that he needed to offer more specifics 
regarding the alleged stressors.

As stated above, the veteran's testimony, by itself, cannot 
establish the occurrence of a noncombat stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  The RO in this 
instance has developed the record by contacting the proper 
agency to ascertain the veteran's participation in the 
claimed activities.  Although it conducted all the possible 
research in an attempt to corroborate the veteran's 
participation in SEAL activities and his "assassination 
unit," along with the other alleged stressors, the response 
from USASCRUR shows that such corroboration was not possible 
with the available information.

The record contains a number of diagnoses of PTSD by VA 
examiners, and he has participated in both in-patient and 
outpatient treatment programs for PTSD.  The veteran was 
diagnosed with PTSD in August 1994 after being admitted to a 
hospital with complaints of anger and irritability, but the 
examiner did not base this diagnosis on any specific 
stressor.  Likewise, a diagnosis established after the 
veteran's participation in a Cincinnati PTSD program is not 
specific to any verified stressor.  Although a diagnosis was 
made in April 1996 for PTSD in connection with all the 
alleged stressors, USASCRUR could not verify any of these 
events.  The veteran told the examiner that he recovered 
burned bodies, he helped to "body bag" two dead comrades 
after a firefight on an assassination mission, and he was 
shot in the jungle and left for a day before returning to 
kill the two men who had left him.  As indicated above, 
however, these events have not been verified.  Similarly, 
other diagnoses made for PTSD were based on these unconfirmed 
stressors.

In any event, a grant of service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  Although the 
RO completed the proper development of the claim, none of the 
veteran's stressors could be confirmed by USASCRUR, which 
requested that the veteran provide more specific information, 
including locations and dates, regarding the claimed events.  
Because the VA has determined that the preponderance of 
evidence is against a finding that the veteran engaged in 
combat with the enemy, his lay statements are insufficient to 
establish the occurrence of the claimed stressors.  
Consequently, the veteran's claim for service connection for 
PTSD fails on the basis that it has not been attributed to a 
verified inservice stressor.  The Board has also considered 
the doctrine of reasonable doubt, but because the 
preponderance of evidence is against the veteran's claim, 
this doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B:  Service Connection:  A heart condition

The veteran has claimed that he suffered a heart attack 
during his stay at a VA hospital for his low back condition.  
He maintains that worrying about that service-connected 
disorder played a role in the onset of the heart attack.  
Where a disability is proximately due to or the result of a 
service-connected disease or injury, it will be considered 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2000).

At a VA examination in November 1988, the veteran's heart had 
a normal rate and rhythm.  The examination report did not 
reflect that the veteran had heart disease.  The veteran, 
however, was later hospitalized for his low back condition, 
and he began to have chest pains.  An examiner reported rule 
out myocardial infarction in December 1988.  A cardiac 
catheterization was performed on the veteran in January 1989.

At the veteran's August 1996 RO hearing, he indicated that he 
first experienced problems with his heart in November 1988.  
He said that the condition was triggered by stress, tension, 
and anxiety from being in the hospital so long for his 
service-connected back disorder.  He stated that an 
angioplasty was performed after he had been transferred to 
the VA Medical Center in Dayton, Ohio.  He said that he was 
in the hospital cafeteria when he began to have hot flashes, 
and the staff placed him on intravenous medication.  He was 
not told whether he had a heart attack, and he was not 
undergoing treatment for his heart at the time of the 
hearing.  The veteran indicated, however, that he had been 
monitored by a private physician four times because of his 
heart.

The record is equivocal concerning whether the veteran has a 
current diagnosis of a heart condition.  The clinical record 
reflects that he had chest pains in December 1988, and an 
examiner reported rule out myocardial infarction at that 
time.  Moreover, the record reflects that a cardiac 
catheterization procedure was performed in December 1989.  

In any event, the veteran has not presented any medical 
evidence that he has a heart condition etiologically related 
to his service-connected low back condition.  Although the 
veteran stated in his August 1996 RO hearing that a heart 
attack was brought on by worrying about his service-connected 
back disorder, he has not presented competent medical 
evidence to that effect.  The veteran has also offered the 
theory that PTSD may be causing heart problems, but there has 
been no medical finding made to this effect, and the issue is 
also moot because of the Board's conclusion concerning that 
issue.  Because there is no indication of record that the 
veteran has medical training, education, or expertise to make 
a medical determination, his own assertions are insufficient 
to establish his claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board concludes that there is no 
reasonable possibility that further development will assist 
the veteran to establish this claim.  

C:  Increased rating:  A low back disorder

The veteran contends that his low back disorder is more 
symptomatic than his current evaluation would reflect.  The 
Board is satisfied that the record contains all relevant 
evidence necessary for an equitable disposition of this 
appeal, and that no further assistance to the veteran is 
required pursuant to 38 U.S.C.A. § 5107(a) (2000).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  The Board bases the assigned ratings, as far as 
practicable, on the average impairment of earning capacity in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Although regulations require that the disability be 
viewed in relation to its whole recorded history, see 38 
C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran has established service connection for a low back 
disorder under Diagnostic Code 5295, effective from May 1988.  
That code provides a 20 percent evaluation for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
manifested by listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

The Rating Schedule provides a 20 percent evaluation for 
limitation of motion of the lumbar spine when moderate and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

Because the evidence of record shows that the veteran has 
degenerative disc disease, the Board will consider the 
provisions of the code for intervertebral disc syndrome.  
Code 5293 provides a 20 percent evaluation for moderate 
intervertebral disc syndrome characterized by recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.  A 60 percent is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The veteran was admitted to the hospital in November 1993 
with a complaint of increased low back pain for two weeks.  
The low back pain was worse on percussion with paraspinal 
spasm.  The examiner noted in the report that the veteran was 
able to ambulate in the ward without distress.

According to a VA examination report of May 1997, the veteran 
had a slow deliberate gait.  On forward bending, he could not 
touch his toes and his range of lumbosacral motion was 
flexion to 40 degrees, extension to zero degrees, and right 
and left lateral flexion to zero degrees.  Neurologic testing 
in the upper and lower extremities showed active and 
symmetrical deep tendon reflexes, normal manual muscle 
strength, a normal sensory examination, and negative straight 
leg raising bilaterally.  The examiner diagnosed chronic 
lumbosacral strain with mild degenerative disc disease.

At a VA orthopedic examination in June 1998, the veteran 
related a history of low back pain since an automobile 
accident during his second period of active duty.  The 
veteran demonstrated a slow, deliberate gait on physical 
examination, although he did not require ambulatory aid.  He 
could not walk on his heels and toes.  On forward bending, he 
could not touch his toes and his range of lumbosacral motion 
was flexion to 40 degrees, extension to 10 degrees, and right 
and left lateral flexion to 10 degrees.  The examiner's 
inspection of the veteran's back revealed no muscle spasms.  
He diagnosed chronic lumbosacral strain/degenerative disc 
disease.  The examiner stated:

There was very little objectively 
abnormal on his examination today.  He 
did show some reduced cervical and 
lumbosacral motion, but there were no 
signs of radiculopathy....It is my opinion 
that the X-rays and other objective 
findings do not explain the full extent 
of his limitation of motion...at the low 
back.  It could be that the limitation of 
motion is due to his chronic pain.  There 
may also be psychological factors 
contributing to his chronic pain syndrome 
and to his response to range of motion 
testing.

An X-ray taken in June 1998 of the lumbar spine showed that 
there were mild degenerative changes.  The spine had no 
fracture, dislocation, or destructive lesions.  According to 
an addendum made to the June 1998 VA examination, there were 
no significant changes to an examination that had been 
performed about one year before the June 1998 examination.

The evidence of record does not show that an evaluation 
higher than 20 percent is warranted under DC 5295.  
Significantly, the veteran's lumbosacral strain has not been 
characterized as "severe" by any of the examiners.  The 
evidence does not show that his whole spine lists to the 
opposite side, and there were no findings of a positive 
Goldthwait's sign.  In fact, although the veteran had a slow 
deliberate gait in May 1997 and June 1998, he did not require 
any ambulatory aid in movement and objective examination 
revealed few objective results.  The X-ray taken of the low 
back in June 1998 showed only mild degenerative change, and 
there were no other negative clinical results.  The examiner 
who reviewed the claims file and wrote the June 1998 addendum 
corroborated that there were no significant changes since the 
prior examination.  These findings do not support the 
conclusion that the higher evaluation is warranted under DC 
5295.  Further, the examiner in June 1998 specifically stated 
that there was no radiculopathy.  This statement corroborates 
the May 1997 examiner's statement that there were positive 
deep tendon reflexes and normal sensory ability with a 
negative leg raising test bilaterally.

Moreover, the VA orthopedist in May 1997 characterized the 
veteran's degenerative disc disease as "mild."  This 
finding was corroborated by the June 1998 X-ray, which also 
showed that the degenerative changes were mild.  In light of 
these findings, an evaluation in excess of 20 percent under 
DC 5293 is not warranted.  In this regard, the Board 
emphasizes that the higher evaluation requires "severe" 
intervertebral disc syndrome.  The record contains no 
indication that the veteran is experiencing recurrent attacks 
with intermittent relief.  As such, a higher evaluation is 
not warranted under DC 5293.

The veteran's most serious lumbosacral disorder symptom is 
his limitation of motion.  He had limitation of forward 
flexion to 40 degrees in both May 1997 and June 1998.  The 
medical examiner in June 1998 expressed his confusion over 
the difference between the objective findings made during the 
examination and the veteran's limitation of motion.  In his 
opinion, the X-rays did not fully explain the extent of the 
limitation of motion, and he offered the theory that chronic 
pain could be limiting the motion.  The Board has considered 
the holding of the U.S. Court of Appeals for Veterans Claim 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), and it 
notes that the veteran may be experiencing additional loss of 
motion due to pain.  The record does not show that there is 
any additional loss of range of motion due to weakened 
movement, excess fatigability, or incoordination.  

The veteran in May 1997 had extension to zero degrees and 
right and left flexion to zero degrees.  In June 1998, he had 
extension to 10 degrees and right and left lateral flexion to 
10 degrees.  His forward flexion was stable at 40 degrees.  
After weighing the applicable evidence, the Board concludes 
that the veteran's limitation of motion of the lumbosacral 
spine more closely approximates the 20 percent evaluation.  
The Board is basing this decision on the findings as 
reflected on the May 1997 and the June 1998 VA examination 
reports, which are the most probative evidence of record.  As 
such, the veteran's claim of entitlement to an increased 
evaluation for low back disorder is denied.

As a final matter, the Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) in connection with the veteran's claim; however, 
the doctrine is inapplicable because the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for heart disease secondary 
to a service-connected low back disorder is denied.

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

